t c memo united_states tax_court jacob and yehiella kalo petitioners v commissioner of internal revenue respondent docket no filed date robert w siegel for petitioners timothy s murphy for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined the following deficiency in additions to and penalty on petitioners' federal income taxes additions to tax penalty sec sec sec sec year deficiency b b a b b dollar_figure --- dollar_figure --- --- --- --- --- --- big_number dollar_figure --- --- - - --- --- --- --- dollar_figure percent of the statutory interest applicable on dollar_figure and dollar_figure for and respectively from the due_date of the return to the date of assessment of the tax or if earlier the date of the payment all section references are to the internal_revenue_code in effect for the years in issue all rule references unless otherwise indicated are to the tax_court rules_of_practice and procedure respondent contends that dr kalo petitioner fraudulently and with the intent to evade taxes understated his interest_income from foreign bank accounts for the and tax years after concessions the issues for decision are whether petitioner is liable for additions to tax pursuant to sec_6653 and b for the and tax years and sec_6653 for the tax_year and for a penalty pursuant to sec_6663 for the tax_year findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference petitioners resided in west bloomfield michigan at the time they filed their petition respondent concedes that yehiella kalo is not liable for the additions to tax and penalty as determined in the statutory_notice_of_deficiency respondent also concedes the deficiency for the tax_year petitioners filed an amended tax_return prior to the issuance of the notice_of_deficiency reflecting an underpayment of dollar_figure for the tax_year petitioners timely filed joint tax returns for all years in issue on or about date petitioners filed form sec_1040x amended u s individual_income_tax_return for the taxable years and the purpose of these amended returns was to report interest_income from several foreign bank accounts that had previously been unreported on their original returns petitioners failed to report a total of dollar_figure in interest_income earned from foreign bank accounts over a 4-year period petitioner jacob kalo was a medical doctor with a specialty in obstetrics and gynecology and a subspecialty in laser surgery petitioner owned and operated five clinics or offices including the east gyn medical clinic the clinic through his professional_corporation during the years in issue during the taxable years through petitioner did not maintain malpractice insurance coverage during and petitioner was under investigation by the internal_revenue_service criminal_investigation_division cid for possible federal_income_tax violations on date petitioner was interviewed by special agents with the cid on date petitioner was charged by the united_states attorney for the eastern district of michigan with four counts of willful failure to disclose that he had interests in foreign bank accounts in violation of sec_7203 on date petitioner pursuant to a rule plea agreement pleaded guilty to one count of violating sec_7203 for the tax_year for having willfully failed to disclose on his tax_return that he had interests in foreign bank accounts during the interview with special agents of the cid when asked about the existence of foreign bank accounts petitioner failed to disclose that he had bank accounts in canada when specifically questioned about bank accounts in canada petitioner stated that he thought he had an account with his father and that his father's money was in the account petitioner stated that he did not deal with this account as his father handled all of the banking transactions for this account during the years through petitioner did in fact have an account at the royal bank of canada which earned dollar_figure in interest during and petitioner also had an account at canada trust which earned dollar_figure in interest and in had a joint account with his father at the bank of montreal that earned dollar_figure in interest during petitioner also had a london bank account and a swiss bank account on which he earned interest of dollar_figure and dollar_figure respectively during the years through petitioner made numerous cash deposits into bank accounts in canada seven of which exceeded dollar_figure petitioner deposited over dollar_figure in cash fed r crim p into the royal bank of canada during these years by petitioner had approximately dollar_figure million deposited with the royal bank of canada and over dollar_figure million in all canadian accounts combined after the initiation of the criminal investigation by the irs petitioner removed business records from the east gyn medical clinic petitioner falsely told special agents on date that he never removed records indicating cash payments received at the clinic petitioner instructed an employee minnie malone that if anyone asked her about the records to state that the state of michigan took them during a medicaid audit during the date interview of petitioner by special agents dr kalo stated that records used to record cash payments for the clinic had been seized by the state of michigan during a medicaid audit and were never returned in a subsequent interview by special agents petitioner stated that the records had been returned by the state of michigan these records along with records from petitioner's other clinics were summonsed by special_agent kevin boudreau the summonses specifically requested any records which reflected cash receipts at no time during the cid_investigation did petitioner produce any record reflecting the cash receipts received by the clinic for the years through in an interview with special agents on date petitioner stated that the east gyn medical clinic never had a day where the cash receipts for a single day were more than dollar_figure petitioner stated that the clinic received very little cash on the following day petitioner asked two employees minnie malone and marlene parsons to write letters on his behalf to the irs stating that the amount of cash received daily at the clinic ranged from dollar_figure to dollar_figure both employees refused to write the letters as proposed by petitioner because the dollar amounts he asked them to insert were false during the date interview petitioner told special agents that he believed that the interest_income was not taxable until withdrawn from the bank petitioner then told the agents that his accountant had told him that the interest was not taxable until withdrawn when asked for the accountant's name petitioner's attorney interrupted and stated that it was not the accountant but that dr kalo just heard or knew of it from someone arthur sweet was petitioner's tax_return_preparer mr sweet was a certified_public_accountant since petitioner consulted with mr sweet in reference to his tax returns petitioner freely discussed matters with mr sweet petitioner also called mr sweet and inquired how the changes to the tax law in would affect him petitioner never advised mr sweet that he had bank accounts in canada or in other foreign countries other than a bank account in israel which was disclosed on petitioners' and tax returns in preparing petitioners' tax returns for the years and mr sweet specifically asked whether petitioner had any foreign bank accounts mr sweet never told petitioner that the interest earned from canadian accounts is not taxable until it is withdrawn john glancey is a stockbroker and financial adviser who provided services for petitioner for approximately years including the period from through over this time period mr glancey had significant dealings with petitioner which included discussions involving foreign interest rates and foreign investments mr glancey found dr kalo to have a better than average knowledge about these types of investments petitioner did not inform mr glancey that he had an interest in foreign bank accounts in the date interview petitioner told special agents that he was told by an unnamed bank official at an unnamed canadian bank that he did not have to pay taxes it is not the policy of the royal bank of canada to give advice to a nonresident about the taxability of the interest for united_states tax purposes opinion the addition_to_tax in the case of fraud is a civil sanction provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from a taxpayer's fraud 303_us_391 respondent has the burden of proving by clear_and_convincing evidence an underpayment for each year and that some part of the underpayment was due to fraud sec_7454 rule b to satisfy her burden_of_proof respondent must show two things an underpayment exists and the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes 94_tc_654 the mere failure to report income however is not sufficient to establish fraud 20_tc_759 if respondent establishes that any portion of the underpayment is attributable to fraud the entire underpayment is treated as attributable to fraud and subjected to an addition_to_tax or penalty except with respect to any portion of the underpayment that the taxpayer establishes is not attributable to fraud sec_6653 for through and sec_6663 for fraud is intentional wrongdoing on the part of the taxpayer with the specific purpose to evade a tax believed to be owing 61_tc_249 affd 519_f2d_1121 5th cir the existence of fraud is a question of fact to be resolved from the entire record 67_tc_181 affd without published opinion 578_f2d_1383 8th cir respondent must meet her burden through affirmative evidence because fraud is never imputed or presumed 55_tc_85 a taxpayer's entire course of conduct can be indicative of fraud 56_tc_213 53_tc_96 furthermore a taxpayer's fraudulent original return is not purged by the filing of a subsequent amended_return 464_us_386 a underpayment_of_tax petitioners admitted in their amended returns that they had underreported in their original returns interest_income from foreign banks for each year in issue although the filing of those amended returns is not an admission of fraudulent intent it is an admission of an underpayment_of_tax for each of those years see id pincite b fraudulent intent next respondent must prove that a portion of such underpayment for each taxable_year was due to fraud 79_tc_888 fraud may be proved by circumstantial evidence because direct proof of the taxpayer's intent is rarely available the taxpayer's entire course of conduct may establish the requisite fraudulent intent 56_tc_213 over the years courts have developed a nonexclusive list of factors that demonstrate fraudulent intent these badges_of_fraud include understating income maintaining inadequate records failing to file tax returns implausible or inconsistent explanations of behavior concealment of income or assets failing to cooperate with tax authorities engaging in illegal activities an intent to mislead which may be inferred from a pattern of conduct lack of credibility of the taxpayer's testimony filing false documents and dealing in cash see 317_us_492 899_f2d_164 2d cir 796_f2d_303 9th cir affg tcmemo_1984_601 91_tc_874 although no single factor is necessarily sufficient to establish fraud the combination of a number of factors constitutes persuasive evidence 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 a taxpayer's intelligence education and tax expertise are also relevant for purposes of determining fraudulent intent see 79_tc_995 affd 748_f2d_331 6th cir 19_tc_631 we note that some conduct and evidence can be classified under more than one factor a petitioner's sophistication and experience dr kalo was an educated person additionally he was familiar with the tax law and had a better than average knowledge of foreign investments petitioner's knowledge in this area is sufficient that we believe petitioner knew enough to at a minimum ask for tax_advice regarding foreign interest we find that dr kalo did not inform his accountant or his financial advisor of his foreign bank accounts and that this failure to inform from a taxpayer with petitioner's sophistication indicates fraud b consistent and substantial understatements of income the mere failure to report income is not sufficient to establish fraud 301_f2d_484 5th cir affg tcmemo_1959_172 parks v commissioner supra pincite however consistent and substantial_understatement of income may be strong evidence of fraud 70_tc_562 affd without published opinion 621_f2d_439 5th cir moreover a pattern of consistent underreporting of income when accompanied by other circumstances indicating an intent to conceal income justifies an inference of fraud 348_us_121 petitioners argue that during the years in issue they reported and paid on their original income_tax returns over percent of their tax_liability and that this indicates lack of an intent to evade taxes we find petitioners' argument unpersuasive in the instant case petitioners' understatements are both consistent and substantial they are evidence of fraud c failure to maintain adequate books_and_records failure to maintain adequate books_and_records of income may be indicative of fraud 89_tc_1280 gajewski v commissioner t c pincite respondent showed at trial that accurate records of cash receipts for petitioner's medical practice were not maintained respondent contends that this along with other evidence shows that petitioner skimmed profits from his medical practice respondent has not convinced us that any fraud was committed by petitioner's professional_corporation or by petitioner regarding the profits from that corporation we will not therefore base a finding of fraud on the evidence regarding skimming presented in that regard d attempts to conceal activities petitioners contend that the principal point in their favor is that they did not attempt to conceal their assets they argue that if petitioners' returns for the years in issue had been audited it would have been obvious that assets were unaccounted for and the whereabouts of those assets would have been easy to determine petitioners therefore argue that because the assets and income were readily discoverable there could not have been a fraudulent intent to conceal the income we disagree there is ample evidence in the record that petitioner did in fact make attempts to conceal his interest_income question on schedule b of petitioners' tax returns for the years in issue asks at any time during the tax_year did you have an interest in or a signature or other authority over a financial_account in a foreign_country such as a bank account securities account or other financial_account for the years and petitioner answered this question in the negative for the years and petitioner answered yes to this question but only listed a bank account in israel in signing the returns petitioner represented under penalty of perjury that he examined the schedules accompanying the returns and that they were true correct and complete to the best of his knowledge his answers to this question indicate an attempt to conceal his foreign accounts which is a strong indication of fraud e intent to mislead false and inconsistent statements to respondent's agents during the course of their investigation indicate fraudulent intent 75_tc_1 petitioner failed to mention any canadian bank accounts when questioned about foreign accounts and when specifically questioned about canadian accounts only mentioned that he thought that he had a canadian account but that the money was his father's by and prior to this interview petitioner had in excess of dollar_figure million in canadian bank accounts his explanation could only be seen as an attempt to mislead the agents and frustrate their investigation we find that petitioner intended to mislead special agents during their investigation and this indicates fraud f filing false documents this factor supports a finding of fraud for the same reasons discussed in subsection d of this opinion petitioner's attempt to argue that he was misinformed about the taxability of the interest is not persuasive petitioner told special agents that he was told by an unnamed bank official that the interest was not taxable until withdrawn yet petitioner could not name the official or the bank an official from the royal bank of canada testified that it is not the policy of the bank to advise clients on the taxability of interest in the united_states we find that petitioner intentionally withheld information regarding his foreign bank accounts from his accountant in an attempt to evade taxes this is strong evidence of fraud see korecky v commissioner tcmemo_1985_63 affd 781_f2d_1566 11th cir g other factors we also consider it significant that petitioner pleaded guilty to violation of sec_7203 for the tax_year for having willfully failed to disclose that he had interests in foreign bank accounts although this conviction does not in and of itself establish a fraudulent intent we consider the crime as evidence of fraud especially when combined with other factors taken from the record as a whole 92_tc_661 61_tc_249 affd 519_f2d_1121 5th cir c conclusion we find that respondent has clearly and convincingly proven fraud on the part of petitioner for all of the years in issue and we so hold this conclusion is based on the record as a whole and reasonable inferences therefrom taking into account our determination as to the credibility of petitioner and the other witnesses presented at trial petitioner has failed to show that any portion of the underpayment was not due to fraud therefore we sustain respondent's determination that dr kalo is liable for the fraud additions for through and for the fraud_penalty for decision will be entered under rule
